NO. 07-03-0180-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                    OCTOBER 23, 2003
                             ______________________________

                                  FIRST BANK & TRUST CO.,

                                                              Appellant

                                                  v.

                        ARLEN HARRIS AND ARLEN HARRIS, INC.,

                                                  Appellee
                          _________________________________

              FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2001-512,426; HON. J. BLAIR CHERRY, JR., PRESIDING
                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

                                    ORDER OF DISMISSAL

       Appellant First Bank & Trust Co., by and through their attorney, has filed a motion

to dismiss this appeal because they longer desire to prosecute it. Without passing on the

merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.


                                                       Brian Quinn
                                                         Justice


       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).